Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 3/31/2022.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1 and 14 are independent claims. 



Applicant’s Response
4.	In Applicant’s response dated 3/31/2022, applicant has amended the following:
a) Claims 1,5,14,16,17 and 18
Based on Applicant’s amendments and remarks, the following rejections previously set forth in Office Action dated 1/28/2022 are withdrawn:
a) 35 U.S.C. 101 Rejection to claims 1-20
b) 35 U.S.C. 112 2nd Rejection to claims 1-13,17,18 and 20

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al. (hereinafter “Pal”),  U.S. Published Application No. 20170053461 A1, in view of Balakrishnan et al. (hereinafter “Balakrishnan”), U.S. Patent No. 10759441 B1.
Claim 1:
Pal teaches A method for determining a risk score associated with a user's interaction with a user device while the user is driving a vehicle, the method comprising: (e.g., determining an accident severity score (i.e., “risk score” of being exposed to a bad accident) based on supplemental data such as driver texting or usage of smartphone while driving (e.g., driver interaction with mobile device may have caused the accident) par. 84; In another example, Block S130 can include identify or estimating an acceleration feature describing changes in vehicle acceleration (e.g., for use in determining an accident severity score in Block S160). Par. 77; 3.2.H Supplementary Data—Collecting Contextual Data. In a variation, Block S120 can optionally include Block S128, which recites: collecting contextual data. Contextual data can include any one or more of: temporal data (e.g., time of day, date, etc.), driver data, mobile electronic device usage (e.g., driver texting, usage of smartphone while driving, etc.),
Par. 146; Accident severity scores are preferably generated based on movement data (e.g., measured acceleration magnitude, acceleration direction, pre-impact speed, etc.), but can additionally or alternatively be based on supplemental data, other accident characteristics, and/or any suitable data. 
Par. 155; Accident causes can include: indications of fault (e.g., which driver was at fault, proportion of fault allocated to different drivers and/or other entities, etc.), identification of entities involved in the accident (e.g., pedestrians, other vehicles, other drivers, passengers, etc.), driver behavior, and/or any other suitable potential cause of a vehicular accident event.)
receiving, at a client application executing on the user device, user device information, the user device information comprising: movement information, (e.g., receiving, at a client application on a mobile device, movement data par. 31; Movement data can be collected from and/or associated with any one or more of: motion sensors (e.g., multi-axis and/or single-axis accelerometers, gyroscopes, etc.), location sensors (e.g., GPS data collection components, magnetometer, compass, altimeter, etc.), and/or any other suitable components. Such components are preferably arranged at a mobile computing device (e.g., smartphone, laptop, tablet, smart watch, smart glasses, medical devices, etc.) associated with a user (e.g., a vehicle driver). For example, Block S110 can include receiving one or more movement datasets collected at least at one of a location sensor and a motion sensor arranged within the vehicle, where the location sensor and the motion sensor are arranged at a mobile computing device positioned within the vehicle.  Par. 167; All or portions of the method 100 can be performed by one or more of: a native application, web application, firmware on the device, plug-in, and any other suitable software executing on a device.)
the movement information comprising: acceleration information from an accelerometer of the user device; (e.g., accelerometer for measuring acceleration information Pal; par. 43; Relating to Block S114, a motion dataset can include any one or more of: accelerometer data (e.g., single-axis data, multi-axis data), gyroscope data (e.g., single-axis data, multi-axis data), velocity data (e.g., speed, instantaneous velocity, average velocity, change in velocity, velocity variability over time, maximum velocity, minimum velocity, etc.), acceleration data (e.g., instantaneous acceleration, gravitational acceleration, average acceleration, change in acceleration, acceleration variability over time, maximum acceleration, minimum acceleration, etc.), displacement data, orientation data, rotation data, turning data, and/or any other suitable motion-related data.) 
(see Balakrishnan; Col. 7 line 14; In general, in an aspect, operation of a mobile phone is enhanced in connection with a determination of phone distraction of a user of the mobile phone while driving. For a period during a trip that has a start and an end, the mobile phone generates a set of measurements representing angular velocity or acceleration or both of the mobile phone)

orientation information from a gyroscope of the user device; (e.g., a gyroscope for measuring orientation information Pal; par. 43; Relating to Block S114, a motion dataset can include any one or more of: accelerometer data (e.g., single-axis data, multi-axis data), gyroscope data (e.g., single-axis data, multi-axis data), velocity data (e.g., speed, instantaneous velocity, average velocity, change in velocity, velocity variability over time, maximum velocity, minimum velocity, etc.), acceleration data (e.g., instantaneous acceleration, gravitational acceleration, average acceleration, change in acceleration, acceleration variability over time, maximum acceleration, minimum acceleration, etc.), displacement data, orientation data, rotation data, turning data, and/or any other suitable motion-related data.) 
(see Balakrishnan; col. 5 line 45; Based on the received signals, an orientation of the mobile device or a display screen of the mobile device during the possible distraction episode is determined. Based on the orientation of the mobile device or the display screen of the mobile device, the context of the possible distraction episode is identified.) 

and system performance information, the system performance information comprising: processing activity information from a processing subsystem of the user device; (e.g., processing activity information from a processing subsystem of the mobile device par. 77; In a variation, Block S120 can optionally include Block S128, which recites: collecting contextual data. Contextual data can include any one or more of: temporal data (e.g., time of day, date, etc.), driver data, mobile electronic device usage (e.g., driver texting, usage of smartphone while driving, etc.), vehicle model data (e.g., model, age, accident history, mileage, repair history, etc.), light sensor data (e.g., associated with a user's mobile electronic device, etc.), and/or any other suitable contextual data.)
collecting location information at the client application; (e.g., receiving, at a client application on a mobile device, information associated with location sensors  Pal; par. 31; Movement data can be collected from and/or associated with any one or more of: motion sensors (e.g., multi-axis and/or single-axis accelerometers, gyroscopes, etc.), location sensors (e.g., GPS data collection components, magnetometer, compass, altimeter, etc.), and/or any other suitable components. Such components are preferably arranged at a mobile computing device (e.g., smartphone, laptop, tablet, smart watch, smart glasses, medical devices, etc.) associated with a user (e.g., a vehicle driver). For example, Block S110 can include receiving one or more movement datasets collected at least at one of a location sensor and a motion sensor arranged within the vehicle, where the location sensor and the motion sensor are arranged at a mobile computing device positioned within the vehicle.  Par. 167; All or portions of the method 100 can be performed by one or more of: a native application, web application, firmware on the device, plug-in, and any other suitable software executing on a device.)
determining a speed of the vehicle based on the location information; (e.g., determining a speed of a vehicle accident  on a freeway Pal; par. 33; Block S110 preferably includes collecting movement data whenever the mobile computing device is in a moving vehicle, but can additionally or alternatively include collecting movement data S110 for a stationary vehicle. Block S110 can be include collecting movement data continuously, at specified time intervals (e.g., every minute, every 15 minutes, every half hour, every hour, etc.), in response to satisfaction of conditions (e.g., movement thresholds, supplementary data conditions, etc.) and/or at any suitable time. For example, Block S110 can include receiving a first location dataset collected at a location sensor of a mobile computing device during a first time period of movement of the vehicle; receiving a first motion dataset collected at a motion sensor of the mobile computing device during the first time period; par. 43; Relating to Block S114, a motion dataset can include any one or more of: accelerometer data (e.g., single-axis data, multi-axis data), gyroscope data (e.g., single-axis data, multi-axis data), velocity data (e.g., speed, instantaneous velocity, average velocity, change in velocity, velocity variability over time, maximum velocity, minimum velocity, etc.),) par. 72; In another example, road conditions indicating a single-lane freeway, analyzed along with a motion dataset describing a vehicular speed in excess of the freeway speed limit, can indicate a greater chance of occurrence of a vehicular accident event.)


Pal fails to expressly teach
based, at least in part, on the user device information, determining a state of a set of states of the user device, wherein the set of states comprises a stationary state of the user device relative to the vehicle and a non-stationary state;
in an event that the state is a stationary state, determining a set of tap parameters associated with a touch sensitive surface of the user device, wherein determining the set of tap parameters comprises determining a set of orientation parameters associated with the user device during the stationary state;
in an event that the state is a non-stationary state, determining a classification of a set of classifications of the user device, wherein the set of classifications comprises a calling classification and a reading classification; 

determining a subset of tap parameters based on the speed, and eliminating the subset of tap parameters from the set of tap parameters; 
determining a risk score based on at least one or the set of tap parameters and the classification. 


However, Balakrishnan teaches 
based, at least in part, on the user device information, determining a state of a set of states of the user device, wherein the set of states comprises a stationary state of the user device relative to the vehicle and a non-stationary state; (e.g., based on gyroscope and/or accelerometer data (i.e., user device information), determining whether a mobile device is not moving (i.e., stationary state) relative to a vehicle or moving (i.e., non stationary state)  Col 2 line 56; The movement of a phone does not by itself constitute “distraction”; it is, however, a factor indicative of distraction—a necessary but not sufficient condition. To classify whether a particular set of segments of a trip with phone movement indicates distraction, the existing method augments the inference of phone movement with two further factors: (i) was the user likely to be interacting with the device when the phone movement occurred, and (ii) was the vehicle moving at the time of the phone movement.
Col. 3 line 5; Thus, three conditions must all hold true for a distraction to be considered risky (and therefore a distraction episode) in the existing method: A. Phone movement as inferred from gyroscope and/or accelerometer data.
Col. 4 line; We use the term “conveyance” broadly to include, for example, any vehicle or other transportation device that can be driven on roads during a trip. Conveyances can include cars, trucks, carts, motorcycles, and bicycles to name a few.
Col. 4 line 21; The physical state includes motion of the mobile device relative to a conveyance used in the trip.)

in an event that the state is a stationary state, determining a set of tap parameters associated with a touch sensitive surface of the user device, (e.g., in an event that the physical state is stationary, determining tapping (i.e., tap parameters) on a screen of a mobile device  Col. 4 line 21; The physical state includes motion of the mobile device relative to a conveyance used in the trip. col. 4 line 35; At least one of the discrete events includes tapping on the mobile device.
col. 4 line 47; Determining an end of the distraction episode includes determining that a physical state of the mobile device includes no interaction by a user. Determining an end of the distraction episode includes determining that a physical state of the mobile device includes no further motion of the mobile device. Determining that a physical state of the mobile device includes no further motion of the mobile device includes determining that accelerometer or gyroscope values are lower than a threshold.
Col. 5 line 45; Based on the orientation of the mobile device or the display screen of the mobile device, the context of the possible distraction episode is identified. When the display screen of the mobile device faces the back of a conveyance used for the trip, the mobile device is oriented generally vertically, and the mobile device has not been substantially rotated during at least a threshold period, the context of the possible distraction episode includes the mobile device being mounted in the conveyance.)
wherein determining the set of tap parameters comprises determining a set of orientation parameters associated with the user device during the stationary state; (see Balakrishnan; col. 5 line 45; Based on the received signals, an orientation of the mobile device or a display screen of the mobile device during the possible distraction episode is determined. Based on the orientation of the mobile device or the display screen of the mobile device, the context of the possible distraction episode is identified. Col. 7 line 14; In general, in an aspect, operation of a mobile phone is enhanced in connection with a determination of phone distraction of a user of the mobile phone while driving. For a period during a trip that has a start and an end, the mobile phone generates a set of measurements representing angular velocity or acceleration or both of the mobile phone)
in an event that the state is a non-stationary state, determining a classification of a set of classifications of the user device, (e.g., in the event that the mobile device is moving, determining if the movement with interaction classifies as a type of distraction col. 2 line 35; A “phone movement” or “phone distraction” classifier determines the locations and times during which a user was using her phone during a trip. Col. 2 line 58; To classify whether a particular set of segments of a trip with phone movement indicates distraction col. 3 line 48; 1. The construction and use of “distraction episodes” to assess, score, and inform users of phone distraction occurring on a trip. 2. The use of additional factors, termed “distraction context”, to identify user interaction with the phone in addition to screen state and phone-lock state, such as the tapping of a phone screen by the user, and processes to measure these additional factors. 3. The use of user feedback to obtain information about whether a particular distraction episode was relevant or not, for example, whether the user was a passenger, or when the user was a driver and his phone was used by a passenger in the vehicle (e.g., by a child). 4. The use of distraction context to score each phone distraction episode and to score each trip. 
col. 4 line 47; Determining an end of the distraction episode includes determining that a physical state of the mobile device includes no interaction by a user. Determining an end of the distraction episode includes determining that a physical state of the mobile device includes no further motion of the mobile device. 
col. 6 line 2; The possible distraction episode is scored using the distraction context. The user is shown how the user was distracted when the phone distraction episode occurred. The context provides an input for scoring distraction episodes.)
wherein the set of classifications comprises a calling classification and a reading classification; (e.g., mode which allows reading running apps is considered a “reading classification” and determining operation state of the phone call is considered a “calling classification” Balakrishnan; col. 4 line 28; The operational state includes a state of a phone call. Col. 5 line 15; Determining the context of the possible distraction episode includes: receiving signals from an operating system of the mobile device or an app running on the mobile device. Based on the received signals, a determination is made that the mobile device is engaged in an active telephone call. Based on the received signals, a determination is made whether the mobile device is engaged in an active telephone call using a handset speaker, an internal speaker phone, or an external speaker. Col. 10 line 22; The phone operational state may indicate, for example: screen on/off, device locked/unlocked, call state (e.g., “on phone”), “user activity” as defined by app events (like “launch the app” or “force quit”), the identity and/or nature of the foreground application currently running (if any), whether the phone is plugged in or not, and other raw data useful to compute the distraction context.)

determining a subset of tap parameters based on the speed, and eliminating the subset of tap parameters from the set of tap parameters; (e.g., accident detection is turned off when speed is less than 2 mph Examiner considers “accident detection” to include the features collect data associated  with tapping activity during texting while driving. Therefore, the tapping parameters are eliminated when the accident detection is not activated based on the vehicle speed being below a velocity threshold par. 77; Contextual data can include any one or more of: temporal data (e.g., time of day, date, etc.), driver data, mobile electronic device usage (e.g., driver texting, usage of smartphone while driving, etc.), par. 79; In another example, mobile computing device usage by the driver during the driving session (e.g., texting while driving) can provide insight into driver behaviors affecting the likelihood of a vehicular accident. par. 106; In another example, accident detection can occur only when a vehicle is traveling above 2 MPH, 5 MPH, 10 MPH, 20 MPH, 30 MPH, and/or any other suitable velocity threshold.)
determining a risk score based on at least one or the set of tap parameters and the classification.   (e.g., determining a score (i.e., insurance risk score) based on the tapping and the type of distraction col. 3 line 38; These episodes are assessed individually to assign a risk to the event, which is reported to users. The episodes are also assessed collectively in generating a distraction score to display to a user: the distraction scores are assessed per driving trip and per calendar period. col. 3 line 48; The construction and use of “distraction episodes” to assess, score, and inform users of phone distraction occurring on a trip. col. 5 line 3; The determined distraction episode is assessed. A score is assigned to the determined distraction episode. Col. 18 line 62; Providing a third party (e.g., an insurance company or a fleet manager/operator) with a phone distraction score 56 )


	In the analogous art of analyzing user behavior in a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of interaction with a phone as taught by Pal to include analyzing the tapping on the screen as taught by Balakrishnan, to provide the benefit of improving the recognition of improper behavior during insurance risk assessment. (see Balakrishnan; col. 18 line 16)  

Claim 2 depends on claim 1:
Pal teaches wherein the system performance information further comprises network transfer information.  (e.g., transfer of data across network to external source par. 167; Database(s) and/or portions of the method 100 can be entirely or partially executed, run, hosted, or otherwise performed by: a mobile computing device, a remote computing system (e.g., a server, at least one networked computing system)
Claim 3 depends on claim 2:
Pal teaches wherein the system performance information further comprises an amount of free memory associated with the user device. (e.g., memory or storage has an amount of free memory associated with mobile device while data is being stored on the memory  par. 172; The computer-readable medium can be stored on any suitable computer readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device.)
Claim 4 depends on claim 1:
Pal fails to expressly teach wherein in response to determining that the user device is in a stationary state, the method further comprises that the user device is coupled to a mount.

However Balakrishnan teaches wherein in response to determining that the user device is in a stationary state, the method further comprises that the user device is coupled to a mount. (e.g., in an event that the physical state is stationary, determining tapping (i.e., tap parameters) on a screen of a mobile device  Col. 4 line 21; The physical state includes motion of the mobile device relative to a conveyance used in the trip. col. 4 line 35; At least one of the discrete events includes tapping on the mobile device.
col. 4 line 47; Determining an end of the distraction episode includes determining that a physical state of the mobile device includes no interaction by a user. Determining an end of the distraction episode includes determining that a physical state of the mobile device includes no further motion of the mobile device. Determining that a physical state of the mobile device includes no further motion of the mobile device includes determining that accelerometer or gyroscope values are lower than a threshold.
Col. 5 line 45; Based on the orientation of the mobile device or the display screen of the mobile device, the context of the possible distraction episode is identified. When the display screen of the mobile device faces the back of a conveyance used for the trip, the mobile device is oriented generally vertically, and the mobile device has not been substantially rotated during at least a threshold period, the context of the possible distraction episode includes the mobile device being mounted in the conveyance.)


In the analogous art of operating a phone in a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of a phone in a vehicle as taught by Pal to include placement with a mount as taught by Balakrishman, to provide the benefit of improving the recognition of improper behavior during insurance risk assessment. (see Balakrishnan; col. 18 line 16)  
Claim 5 depends on claim 1:
Pal/Balakrishnan teaches wherein the set of orientation parameters comprises a rate of deviation associated with the user device, the rate of devation determined relative to gravity. (e.g., determining orientation data with moving mobile device Pal; gravity par. 43; Relating to Block S114, a motion dataset can include any one or more of: accelerometer data (e.g., single-axis data, multi-axis data), gyroscope data (e.g., single-axis data, multi-axis data), velocity data (e.g., speed, instantaneous velocity, average velocity, change in velocity, velocity variability over time, maximum velocity, minimum velocity, etc.), acceleration data (e.g., instantaneous acceleration, gravitational acceleration, average acceleration, change in acceleration, acceleration variability over time, maximum acceleration, minimum acceleration, etc.), displacement data, orientation data, rotation data, turning data, and/or any other suitable motion-related data. For example, gravitational acceleration can be used to measure one or more free fall parameters (e.g., entering a free fall state, exiting a free fall state, duration of free fall, etc.) before, during, and/or after a vehicular accident event. Free fall parameters of a motion dataset can indicate that a mobile computing device has been dropped, is in mid-air (e.g., in response to a vehicular accident event), and/or has moved in any other manner.)
(e.g., determining orientation data with  a mobile device phone Balakrishnan; Col. 7 line 60; Determining that motion of the phone has ended includes at least one of determining that the change in orientation of the mobile phone relative to gravity has fallen below a threshold; determining that the angular rotation of the mobile phone has fallen below a threshold: determining a volatility of acceleration or angular velocity or both of the mobile phone; and determining that tapping on the screen of the phone has ended. col. 12 line 21; To determine phone movement, the technology monitors either or both of acceleration 104 and angular velocity 106 from the phone sensor data and uses either or both of the following techniques to determine phone movement: 1. If accelerometer measurements are available, the method can measure the change of gravity 110 in the phone's frame of reference.
Col. 14 line 26; evaluate how much the peak magnitudes for a pair of pair-of-peaks deviate from a typical peak range for tapping.
Col. 14 line 64; For example, the absolute deviation of the peak magnitude from the typical peak magnitude (say 0.5 radians/s) can be used, e.g., E=exp(−|M−0.5|).
Col. 15 line 43; Mounted: The screen of the phone faces generally towards the back of the car and the phone is tilted (oriented) generally vertically with respect to gravity, and the device has not experienced a rotation of more than a few degrees for several minutes or longer.  )Claim 6 depends on claim 5:
Pal/Balakrishnan teaches further comprising determining a set of tap regions based on the set of tap parameters, wherein each of the set of tap regions comprises a subset of tap parameters having a duration of time between adjacent tap parameters below a predetermined threshold. (e.g., determining periods of time between successive taps below a threshold Balakrishnan; col. 5 line 33; A tap on the display screen is determined based on a parameter of the rotation. Based on the received signals, a frequency of taps on a display screen of the mobile device is determined. Based on the received signals, temporal parameters of a sequence of taps on a display screen of the mobile device are compared with temporal parameters of known sequences of taps on display screens of mobile devices. An occurrence of a tapping event is determined based on a tapping score based on taps in the sequence and periods of time between successive taps.
Col. 15 line 7; For example, if the inter-arrival time is smaller than 0.1 sec or larger than 5 sec, I=−1, otherwise I=0. c. If the score exceeds a threshold, a tapping episode is determined to have occurred. d. If the score falls under 0, set it to zero. That is, S=max(0, S+(E+I)). This is to bound the effect of accumulated negative evidence on the existence of a tapping episode.)
Claim 7 depends on claim 6:
Pal/Balakrishnan teaches wherein the predetermined threshold is between 5 and 15 seconds. (e.g., the threshold time may be any real numbers Balakrishnan; col. 5 line 39; An occurrence of a tapping event is determined based on a tapping score based on taps in the sequence and periods of time between successive taps.
Col. 15 line 7; For example, if the inter-arrival time is smaller than 0.1 sec or larger than 5 sec, I=−1, otherwise I=0. c. If the score exceeds a threshold, a tapping episode is determined to have occurred. d. If the score falls under 0, set it to zero. That is, S=max(0, S+(E+I)). This is to bound the effect of accumulated negative evidence on the existence of a tapping episode.)
Claim 8 depends on claim 6:
Pal/Balakrishnan teaches further comprising eliminating a subset of tap regions from further processing, wherein each of the subset of tap regions is associated with a processing activity below a predetermined threshold. (e.g., eliminating tapping activity below a predetermined threshold Balakrishnan; Col. 15 line 7; For example, if the inter-arrival time is smaller than 0.1 sec or larger than 5 sec, I=−1, otherwise I=0. c. If the score exceeds a threshold, a tapping episode is determined to have occurred. d. If the score falls under 0, set it to zero. That is, S=max(0, S+(E+I)). This is to bound the effect of accumulated negative evidence on the existence of a tapping episode.)
Claim 9 depends on claim 1:
Pal/Balakrishnan teaches wherein determining the classification comprises splitting the user device information into sections of user device information based on a set of transitions, wherein the set of transitions are determined based on the movement information. (e.g., classifying comprising splitting the collected movement data based on movement thresholds (i.e., a set of transitions) Pal; par. 33; Block S110 preferably includes collecting movement data whenever the mobile computing device is in a moving vehicle, but can additionally or alternatively include collecting movement data S110 for a stationary vehicle. Block S110 can be include collecting movement data continuously, at specified time intervals (e.g., every minute, every 15 minutes, every half hour, every hour, etc.), in response to satisfaction of conditions (e.g., movement thresholds, supplementary data conditions, etc.) and/or at any suitable time. par. 34; For Block S110, movement data is preferably associated with one or more temporal indicators (e.g., a time point, a time window, a time period) describing when the movement data was collected. However, movement data can be correspond to any suitable temporal indicator or be time-independent.)
(e.g., classify based on splitting sensor data based on vehicle, bus, or train movement information Balakrishnan; col. 2 line 26; The server also applies several classifiers to the sensor data captured from the mobile device. One such classifier produces a probability or likelihood estimate as to whether the sensor data represents data from a car or some other vehicle, such as bus, train, bike, etc)
Claim 10 depends on claim 1:
Pal/Balakrishnan teaches further comprising determining: a phone tapping score based on at least one of the set of tap parameters and the classification; (e.g., tapping score based on the type of tapping Balakrishnan col. 5 line 39; An occurrence of a tapping event is determined based on a tapping score based on taps in the sequence and periods of time between successive taps. )
and a phone handling score based on the classification; (e.g., determining a severity score based on device being classified as “dropped” or in freefall. Par. 43;  For example, gravitational acceleration can be used to measure one or more free fall parameters (e.g., entering a free fall state, exiting a free fall state, duration of free fall, etc.) before, during, and/or after a vehicular accident event. Free fall parameters of a motion dataset can indicate that a mobile computing device has been dropped, is in mid-air (e.g., in response to a vehicular accident event), and/or has moved in any other manner.) (e.g., distraction score based on phone call classified as hand-free Balakrishnan; col. 9 line 56; In some instances the technology determines certain kinds of distraction that may occur when the mobile phone is mounted in a fixed position, or when the driver is using the phone hands-free, so as to not adversely count such occurrences toward (or otherwise to reduce their impact on) a distraction score attributable to the driver.)
wherein the risk score is determined based on the phone tapping score and the phone handling score. (e.g., overall risk scored based on other factors such as phone tapping and phone interaction; Balakrishnan; col. 2 line 12; The servers in the cloud also compute scores for aspects of the user's driving, taking into account factors such as patterns of hard braking, at-risk speeding, harsh acceleration, harsh cornering, amount of driving, time of driving, and the user's phone distraction.)Claim 11 depends on claim 10:
Pal/Balakrishnan teaches wherein determining the risk score comprises adding the phone tapping score and the phone handling score. (e.g., overall risk scored based on other factors such as phone tapping and phone interaction; Balakrishnan; col. 2 line 12; The servers in the cloud also compute scores for aspects of the user's driving, taking into account factors such as patterns of hard braking, at-risk speeding, harsh acceleration, harsh cornering, amount of driving, time of driving, and the user's phone distraction.)
Claim 12 depends on claim 1:
Pal/Balakrishnan teaches wherein determining the subset of tap parameters based on the speed, and eliminating the subset of tap parameters from the set of tap parameters comprises comparing the speed with a minimum speed threshold, wherein the subset of tap parameters are associated with a speed below the minimum speed threshold. (e.g., accident detection is turned off when speed is less than 2 mph Examiner considers “accident detection” to include the features collect data associated  with tapping activity during texting while driving. Therefore, the tapping parameters are eliminated when the accident detection is not activated based on the vehicle speed being below a velocity threshold Pal; par. 77; Contextual data can include any one or more of: temporal data (e.g., time of day, date, etc.), driver data, mobile electronic device usage (e.g., driver texting, usage of smartphone while driving, etc.), par. 79; In another example, mobile computing device usage by the driver during the driving session (e.g., texting while driving) can provide insight into driver behaviors affecting the likelihood of a vehicular accident. par. 106; In another example, accident detection can occur only when a vehicle is traveling above 2 MPH, 5 MPH, 10 MPH, 20 MPH, 30 MPH, and/or any other suitable velocity threshold.)
 (e.g., based on the speed of the vehicle, determine whether the taps are a distraction. When the speed is low, eliminating screen tapping (i.e., subset of tap parameters) from consideration as a distraction Balakrishnan; col. 2 line 56; The movement of a phone does not by itself constitute “distraction”; it is, however, a factor indicative of distraction—a necessary but not sufficient condition. To classify whether a particular set of segments of a trip with phone movement indicates distraction, the existing method augments the inference of phone movement with two further factors: (i) was the user likely to be interacting with the device when the phone movement occurred, and (ii) was the vehicle moving at the time of the phone movement. A specific indicator of whether the user was interacting with the phone uses the phone's screen state (“on” signifies interaction) and/or the phone's phone-lock state. With respect to vehicle movement, the existing method considers a threshold vehicle speed below which the distraction is not considered to be occurring (e.g., a user may have pulled over and be looking at their phone or driving slowly).)
Claim 13 depends on claim 12:
Pal/Balakrishnan teaches wherein the minimum speed threshold is between 5 and 20 miles per hour. (e.g., accident detection is turned off when speed is less than 2 mph Examiner considers “accident detection” to include the features collect data associated  with tapping activity during texting while driving. Therefore, the tapping parameters are eliminated when the accident detection is not activated based on the vehicle speed being below a velocity threshold. Examiner notes that the above 5 MPH as taught by Pal suggest minimum speed between 4 and 20 mphs. Pal;  par. 77; Contextual data can include any one or more of: temporal data (e.g., time of day, date, etc.), driver data, mobile electronic device usage (e.g., driver texting, usage of smartphone while driving, etc.), par. 79; In another example, mobile computing device usage by the driver during the driving session (e.g., texting while driving) can provide insight into driver behaviors affecting the likelihood of a vehicular accident. par. 106; In another example, accident detection can occur only when a vehicle is traveling above 2 MPH, 5 MPH, 10 MPH, 20 MPH, 30 MPH, and/or any other suitable velocity threshold.)
(e.g., the low speed for eliminating screen tapping (i.e., subset of tap parameters) from consideration as a distraction may be any low reasonable speeds  Balakrishnan; col. 2 line 56; The movement of a phone does not by itself constitute “distraction”; it is, however, a factor indicative of distraction—a necessary but not sufficient condition. To classify whether a particular set of segments of a trip with phone movement indicates distraction, the existing method augments the inference of phone movement with two further factors: (i) was the user likely to be interacting with the device when the phone movement occurred, and (ii) was the vehicle moving at the time of the phone movement. A specific indicator of whether the user was interacting with the phone uses the phone's screen state (“on” signifies interaction) and/or the phone's phone-lock state. With respect to vehicle movement, the existing method considers a threshold vehicle speed below which the distraction is not considered to be occurring (e.g., a user may have pulled over and be looking at their phone or driving slowly).)


Claim 14:
Pal teaches A method for determining a risk score associated with a user's interaction with a user device while the user is driving a vehicle, the method comprising:   (e.g., determining an accident severity score (i.e., “risk score” of being exposed to a bad accident) based on supplemental data such as driver texting or usage of smartphone while driving (e.g., driver interaction with mobile device may have caused the accident) par. 84; In another example, Block S130 can include identify or estimating an acceleration feature describing changes in vehicle acceleration (e.g., for use in determining an accident severity score in Block S160). Par. 77; 3.2.H Supplementary Data—Collecting Contextual Data. In a variation, Block S120 can optionally include Block S128, which recites: collecting contextual data. Contextual data can include any one or more of: temporal data (e.g., time of day, date, etc.), driver data, mobile electronic device usage (e.g., driver texting, usage of smartphone while driving, etc.),
Par. 146; Accident severity scores are preferably generated based on movement data (e.g., measured acceleration magnitude, acceleration direction, pre-impact speed, etc.), but can additionally or alternatively be based on supplemental data, other accident characteristics, and/or any suitable data. 
Par. 155; Accident causes can include: indications of fault (e.g., which driver was at fault, proportion of fault allocated to different drivers and/or other entities, etc.), identification of entities involved in the accident (e.g., pedestrians, other vehicles, other drivers, passengers, etc.), driver behavior, and/or any other suitable potential cause of a vehicular accident event.)
receiving, at a client application executing on the user device, user device information, the user device information comprising: movement information; (e.g., receiving, at a client application on a mobile device, movement data par. 31; Movement data can be collected from and/or associated with any one or more of: motion sensors (e.g., multi-axis and/or single-axis accelerometers, gyroscopes, etc.), location sensors (e.g., GPS data collection components, magnetometer, compass, altimeter, etc.), and/or any other suitable components. Such components are preferably arranged at a mobile computing device (e.g., smartphone, laptop, tablet, smart watch, smart glasses, medical devices, etc.) associated with a user (e.g., a vehicle driver). For example, Block S110 can include receiving one or more movement datasets collected at least at one of a location sensor and a motion sensor arranged within the vehicle, where the location sensor and the motion sensor are arranged at a mobile computing device positioned within the vehicle.  Par. 167; All or portions of the method 100 can be performed by one or more of: a native application, web application, firmware on the device, plug-in, and any other suitable software executing on a device.)
and processing activity information from a processing subsystem of the user device; (e.g., processing activity information from a processing subsystem of the mobile device par. 77; In a variation, Block S120 can optionally include Block S128, which recites: collecting contextual data. Contextual data can include any one or more of: temporal data (e.g., time of day, date, etc.), driver data, mobile electronic device usage (e.g., driver texting, usage of smartphone while driving, etc.), vehicle model data (e.g., model, age, accident history, mileage, repair history, etc.), light sensor data (e.g., associated with a user's mobile electronic device, etc.), and/or any other suitable contextual data.)

Pal fails to expressly teach based, at least in part, on the user device information, determining a state of a set of states of the user device, wherein the set of states comprises a stationary state of the user device relative to the vehicle and a non-stationary state;
in an event that the state is a stationary state, determining a set of tap parameters associated with a touch sensitive surface of the user device;
based on the set of tap parameters, determining a set of tap regions comprising a set of temporal parameters;
in an event that the state is a non-stationary state, determining a classification of a set of classifications of the user device;
determining a risk score based on at least one of the set of tap regions and the classification.  

However, Balakrishnan teaches based, at least in part, on the user device information, determining a state of a set of states of the user device, wherein the set of states comprises a stationary state of the user device relative to the vehicle and a non-stationary state; (e.g., based on gyroscope and/or accelerometer data (i.e., user device information), determining whether a mobile device is not moving (i.e., stationary state) relative to a vehicle or moving (i.e., non stationary state)  Col 2 line 56; The movement of a phone does not by itself constitute “distraction”; it is, however, a factor indicative of distraction—a necessary but not sufficient condition. To classify whether a particular set of segments of a trip with phone movement indicates distraction, the existing method augments the inference of phone movement with two further factors: (i) was the user likely to be interacting with the device when the phone movement occurred, and (ii) was the vehicle moving at the time of the phone movement.
Col. 3 line 5; Thus, three conditions must all hold true for a distraction to be considered risky (and therefore a distraction episode) in the existing method: A. Phone movement as inferred from gyroscope and/or accelerometer data.
Col. 4 line; We use the term “conveyance” broadly to include, for example, any vehicle or other transportation device that can be driven on roads during a trip. Conveyances can include cars, trucks, carts, motorcycles, and bicycles to name a few.
Col. 4 line 21; The physical state includes motion of the mobile device relative to a conveyance used in the trip.)
in an event that the state is a stationary state, determining a set of tap parameters associated with a touch sensitive surface of the user device; (e.g., in an event that the physical state is stationary, determining tapping (i.e., tap parameters) on a screen of a mobile device  Col. 4 line 21; The physical state includes motion of the mobile device relative to a conveyance used in the trip. col. 4 line 35; At least one of the discrete events includes tapping on the mobile device.
col. 4 line 47; Determining an end of the distraction episode includes determining that a physical state of the mobile device includes no interaction by a user. Determining an end of the distraction episode includes determining that a physical state of the mobile device includes no further motion of the mobile device. Determining that a physical state of the mobile device includes no further motion of the mobile device includes determining that accelerometer or gyroscope values are lower than a threshold.
Col. 5 line 45; Based on the orientation of the mobile device or the display screen of the mobile device, the context of the possible distraction episode is identified. When the display screen of the mobile device faces the back of a conveyance used for the trip, the mobile device is oriented generally vertically, and the mobile device has not been substantially rotated during at least a threshold period, the context of the possible distraction episode includes the mobile device being mounted in the conveyance.)
based on the set of tap parameters, determining a set of tap regions comprising a set of temporal parameters; (e.g.,  comparing temporal parameters of a sequence of taps (i.e., set of tap regions) on a display screen with known temporal parameters col. 5 line 33; A tap on the display screen is determined based on a parameter of the rotation. Based on the received signals, a frequency of taps on a display screen of the mobile device is determined. Based on the received signals, temporal parameters of a sequence of taps on a display screen of the mobile device are compared with temporal parameters of known sequences of taps on display screens of mobile devices. An occurrence of a tapping event is determined based on a tapping score based on taps in the sequence and periods of time between successive taps.)
 in an event that the state is a non-stationary state, determining a classification of a set of classifications of the user device; (e.g., in the event that the mobile device is moving, determining if the movement with interaction classifies as a type of distraction col. 2 line 35; A “phone movement” or “phone distraction” classifier determines the locations and times during which a user was using her phone during a trip. Col. 2 line 58; To classify whether a particular set of segments of a trip with phone movement indicates distraction col. 3 line 48; 1. The construction and use of “distraction episodes” to assess, score, and inform users of phone distraction occurring on a trip. 2. The use of additional factors, termed “distraction context”, to identify user interaction with the phone in addition to screen state and phone-lock state, such as the tapping of a phone screen by the user, and processes to measure these additional factors. 3. The use of user feedback to obtain information about whether a particular distraction episode was relevant or not, for example, whether the user was a passenger, or when the user was a driver and his phone was used by a passenger in the vehicle (e.g., by a child). 4. The use of distraction context to score each phone distraction episode and to score each trip. 
col. 4 line 47; Determining an end of the distraction episode includes determining that a physical state of the mobile device includes no interaction by a user. Determining an end of the distraction episode includes determining that a physical state of the mobile device includes no further motion of the mobile device. 
col. 6 line 2; The possible distraction episode is scored using the distraction context. The user is shown how the user was distracted when the phone distraction episode occurred. The context provides an input for scoring distraction episodes.)
determining a risk score based on at least one of the set of tap regions and the classification.  (e.g., determining a score (i.e., insurance risk score) based on the tapping and the type of distraction col. 3 line 38; These episodes are assessed individually to assign a risk to the event, which is reported to users. The episodes are also assessed collectively in generating a distraction score to display to a user: the distraction scores are assessed per driving trip and per calendar period. col. 3 line 48; The construction and use of “distraction episodes” to assess, score, and inform users of phone distraction occurring on a trip. col. 5 line 3; The determined distraction episode is assessed. A score is assigned to the determined distraction episode. Col. 18 line 62; Providing a third party (e.g., an insurance company or a fleet manager/operator) with a phone distraction score 56 )

	In the analogous art of analyzing user behavior in a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of interaction with a phone as taught by Pal to include analyzing the tapping on the screen as taught by Balakrishnan, to provide the benefit of improving the recognition of improper behavior during insurance risk assessment. (see Balakrishnan; col. 18 line 16)  
Claim 15 depends on claim 14:
Pal/Balakrishnan teaches wherein the movement information comprises at least: acceleration information;  and orientation information.  (e.g., accelerometer for measuring acceleration information and a gyroscope for measuring orientation information Pal; par. 43; Relating to Block S114, a motion dataset can include any one or more of: accelerometer data (e.g., single-axis data, multi-axis data), gyroscope data (e.g., single-axis data, multi-axis data), velocity data (e.g., speed, instantaneous velocity, average velocity, change in velocity, velocity variability over time, maximum velocity, minimum velocity, etc.), acceleration data (e.g., instantaneous acceleration, gravitational acceleration, average acceleration, change in acceleration, acceleration variability over time, maximum acceleration, minimum acceleration, etc.), displacement data, orientation data, rotation data, turning data, and/or any other suitable motion-related data.) 
(see Balakrishnan; col. 5 line 45; Based on the received signals, an orientation of the mobile device or a display screen of the mobile device during the possible distraction episode is determined. Based on the orientation of the mobile device or the display screen of the mobile device, the context of the possible distraction episode is identified. Col. 7 line 14; In general, in an aspect, operation of a mobile phone is enhanced in connection with a determination of phone distraction of a user of the mobile phone while driving. For a period during a trip that has a start and an end, the mobile phone generates a set of measurements representing angular velocity or acceleration or both of the mobile phone) 
Claim 16 depends on claim 14:
Pal/Balakrishnan teaches wherein determining the set of tap regions from the set of tap parameters comprises eliminating at least a first subset of tap parameters, wherein the first subset of tap parameters is eliminated based on at least one of: a threshold of time between adjacent tap parameters; a speed threshold associated with the vehicle; and a processing activity occurring contemporaneously with the set of tap parameters. (e.g., eliminating a subset of tapping sequences based on not being within the threshold period of distraction episode (i.e.,  a threshold of time between adjacent tap parameters)  or while the phone is locked or off (i.e., processing activity occurring contemporaneously with the set of tap parameters.) Balakrishnan; col. 4 line 40; Determining a distraction episode includes determining a start of the distraction episode. Determining a start of the distraction episode includes determining when a first physical state has begun, provided that a second physical state occurs simultaneously with the first physical state within a threshold period after the first physical state began.
Col. 8 line 57; 1. Distraction episodes: The technology aggregates an intermittent sequence of individual distraction events that may not exist continuously—e.g., whenever the phone is determined to have moved within the vehicle, and the speed exceeds a threshold, and the screen is on and/or phone isn't locked and/or some form of user interaction is occurring—into a single discrete “distraction episode”.
Col. 14 line 49; For instance, the detector may not determine the existence of a tapping event unless the screen is in an active state (e.g., “on” or “unlocked” or both).)


Claim 17 depends on claim 14:
Pal teaches wherein determining the set of tap parameters comprises determining a set of orientation parameters associated with the user device during the stationary state, the set of orientation parameters determined relative to gravity and comprising a deviation parameter. (emphasis added) (e.g., determining orientation and whether a mobile device is free falling relative to gravity par. 43; Relating to Block S114, a motion dataset can include any one or more of: accelerometer data (e.g., single-axis data, multi-axis data), gyroscope data (e.g., single-axis data, multi-axis data), velocity data (e.g., speed, instantaneous velocity, average velocity, change in velocity, velocity variability over time, maximum velocity, minimum velocity, etc.), acceleration data (e.g., instantaneous acceleration, gravitational acceleration, average acceleration, change in acceleration, acceleration variability over time, maximum acceleration, minimum acceleration, etc.), displacement data, orientation data, rotation data, turning data, and/or any other suitable motion-related data. For example, gravitational acceleration can be used to measure one or more free fall parameters (e.g., entering a free fall state, exiting a free fall state, duration of free fall, etc.) before, during, and/or after a vehicular accident event. Free fall parameters of a motion dataset can indicate that a mobile computing device has been dropped, is in mid-air (e.g., in response to a vehicular accident event), and/or has moved in any other manner.)

Pal fails to expressly teach determining the set of tap parameters and a mobile device stationary state. 


However, Balakrishnan teaches wherein determining the set of tap parameters comprises determining a set of orientation parameters associated with the user device during the stationary state, the set of orientation parameters determined relative to gravity and comprising a deviation parameter. (e.g., determining orientation of a mobile device while mounted (i.e., stationary state) and orientation comprising parameters determined relative to gravity and a deviation parameter Col. 7 line 60; Determining that motion of the phone has ended includes at least one of determining that the change in orientation of the mobile phone relative to gravity has fallen below a threshold; determining that the angular rotation of the mobile phone has fallen below a threshold: determining a volatility of acceleration or angular velocity or both of the mobile phone; and determining that tapping on the screen of the phone has ended. col. 12 line 21; To determine phone movement, the technology monitors either or both of acceleration 104 and angular velocity 106 from the phone sensor data and uses either or both of the following techniques to determine phone movement: 1. If accelerometer measurements are available, the method can measure the change of gravity 110 in the phone's frame of reference.
Col. 14 line 26; evaluate how much the peak magnitudes for a pair of pair-of-peaks deviate from a typical peak range for tapping.
Col. 14 line 64; For example, the absolute deviation of the peak magnitude from the typical peak magnitude (say 0.5 radians/s) can be used, e.g., E=exp(−|M−0.5|).
Col. 15 line 43; Mounted: The screen of the phone faces generally towards the back of the car and the phone is tilted (oriented) generally vertically with respect to gravity, and the device has not experienced a rotation of more than a few degrees for several minutes or longer.  )

	In the analogous art of analyzing user behavior in a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of interaction with a phone as taught by Pal to include analyzing the movement of the mobile device as taught by Balakrishnan, to provide the benefit of improving the recognition of improper behavior during insurance risk assessment. (see Balakrishnan; col. 18 line 16)  

Therefore, Pal/Balakrishnan render obvious wherein determining the set of tap parameters comprises determining a set of orientation parameters associated with the user device during the stationary state, the set of orientation parameters determined relative to gravity and comprising a deviation parameter.
Claim 18 depends on claim 17:
Pal/Balakrishnan teaches wherein the deviation parameter comprises a rate of orientation deviation associated with the user device. (e.g., determining orientation data with moving mobile device Pal; gravity par. 43; Relating to Block S114, a motion dataset can include any one or more of: accelerometer data (e.g., single-axis data, multi-axis data), gyroscope data (e.g., single-axis data, multi-axis data), velocity data (e.g., speed, instantaneous velocity, average velocity, change in velocity, velocity variability over time, maximum velocity, minimum velocity, etc.), acceleration data (e.g., instantaneous acceleration, gravitational acceleration, average acceleration, change in acceleration, acceleration variability over time, maximum acceleration, minimum acceleration, etc.), displacement data, orientation data, rotation data, turning data, and/or any other suitable motion-related data. For example, gravitational acceleration can be used to measure one or more free fall parameters (e.g., entering a free fall state, exiting a free fall state, duration of free fall, etc.) before, during, and/or after a vehicular accident event. Free fall parameters of a motion dataset can indicate that a mobile computing device has been dropped, is in mid-air (e.g., in response to a vehicular accident event), and/or has moved in any other manner.)
(e.g., determining orientation data with  a mobile device phone Balakrishnan; Col. 7 line 60; Determining that motion of the phone has ended includes at least one of determining that the change in orientation of the mobile phone relative to gravity has fallen below a threshold; determining that the angular rotation of the mobile phone has fallen below a threshold: determining a volatility of acceleration or angular velocity or both of the mobile phone; and determining that tapping on the screen of the phone has ended. col. 12 line 21; To determine phone movement, the technology monitors either or both of acceleration 104 and angular velocity 106 from the phone sensor data and uses either or both of the following techniques to determine phone movement: 1. If accelerometer measurements are available, the method can measure the change of gravity 110 in the phone's frame of reference.
Col. 14 line 26; evaluate how much the peak magnitudes for a pair of pair-of-peaks deviate from a typical peak range for tapping.
Col. 14 line 64; For example, the absolute deviation of the peak magnitude from the typical peak magnitude (say 0.5 radians/s) can be used, e.g., E=exp(−|M−0.5|).
Col. 15 line 43; Mounted: The screen of the phone faces generally towards the back of the car and the phone is tilted (oriented) generally vertically with respect to gravity, and the device has not experienced a rotation of more than a few degrees for several minutes or longer.  )

Claim 19 depends on claim 14:
Pal/Balakrishnan teaches wherein the set of classifications comprises a calling classification and a reading classification. (e.g., mode which allows reading running apps is considered a “reading classification” and determining operation state of the phone call is considered a “calling classification” Balakrishnan; col. 4 line 28; The operational state includes a state of a phone call. Col. 5 line 15; Determining the context of the possible distraction episode includes: receiving signals from an operating system of the mobile device or an app running on the mobile device. Based on the received signals, a determination is made that the mobile device is engaged in an active telephone call. Based on the received signals, a determination is made whether the mobile device is engaged in an active telephone call using a handset speaker, an internal speaker phone, or an external speaker. Col. 10 line 22; The phone operational state may indicate, for example: screen on/off, device locked/unlocked, call state (e.g., “on phone”), “user activity” as defined by app events (like “launch the app” or “force quit”), the identity and/or nature of the foreground application currently running (if any), whether the phone is plugged in or not, and other raw data useful to compute the distraction context.)
Claim 20 depends on claim 14:
Pal teaches further comprising: collecting location information at the client application;  (e.g., receiving, at a client application on a mobile device, information associated with location sensors  Pal; par. 31; Movement data can be collected from and/or associated with any one or more of: motion sensors (e.g., multi-axis and/or single-axis accelerometers, gyroscopes, etc.), location sensors (e.g., GPS data collection components, magnetometer, compass, altimeter, etc.), and/or any other suitable components. Such components are preferably arranged at a mobile computing device (e.g., smartphone, laptop, tablet, smart watch, smart glasses, medical devices, etc.) associated with a user (e.g., a vehicle driver). For example, Block S110 can include receiving one or more movement datasets collected at least at one of a location sensor and a motion sensor arranged within the vehicle, where the location sensor and the motion sensor are arranged at a mobile computing device positioned within the vehicle.  Par. 167; All or portions of the method 100 can be performed by one or more of: a native application, web application, firmware on the device, plug-in, and any other suitable software executing on a device.)
determining a speed of the vehicle based on the location information;  (e.g., determining a speed of a vehicle accident  on a freeway Pal; par. 33; Block S110 preferably includes collecting movement data whenever the mobile computing device is in a moving vehicle, but can additionally or alternatively include collecting movement data S110 for a stationary vehicle. Block S110 can be include collecting movement data continuously, at specified time intervals (e.g., every minute, every 15 minutes, every half hour, every hour, etc.), in response to satisfaction of conditions (e.g., movement thresholds, supplementary data conditions, etc.) and/or at any suitable time. For example, Block S110 can include receiving a first location dataset collected at a location sensor of a mobile computing device during a first time period of movement of the vehicle; receiving a first motion dataset collected at a motion sensor of the mobile computing device during the first time period; par. 43; Relating to Block S114, a motion dataset can include any one or more of: accelerometer data (e.g., single-axis data, multi-axis data), gyroscope data (e.g., single-axis data, multi-axis data), velocity data (e.g., speed, instantaneous velocity, average velocity, change in velocity, velocity variability over time, maximum velocity, minimum velocity, etc.),) par. 72; In another example, road conditions indicating a single-lane freeway, analyzed along with a motion dataset describing a vehicular speed in excess of the freeway speed limit, can indicate a greater chance of occurrence of a vehicular accident event.)
and eliminating a second subset of tap parameters from the tap regions based on the speed. (e.g., accident detection is turned off when speed is less than 2 mph Examiner considers “accident detection” to include the features collect data associated  with tapping activity during texting while driving. Therefore, the tapping parameters are eliminated when the accident detection is not activated based on the vehicle speed being below a velocity threshold par. 77; Contextual data can include any one or more of: temporal data (e.g., time of day, date, etc.), driver data, mobile electronic device usage (e.g., driver texting, usage of smartphone while driving, etc.), par. 79; In another example, mobile computing device usage by the driver during the driving session (e.g., texting while driving) can provide insight into driver behaviors affecting the likelihood of a vehicular accident. par. 106; In another example, accident detection can occur only when a vehicle is traveling above 2 MPH, 5 MPH, 10 MPH, 20 MPH, 30 MPH, and/or any other suitable velocity threshold.)

Response to Arguments

Applicant’s arguments, with respect to the previously cited prior art failing to disclose the new limitations has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly applied “Pal“ reference. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145